DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 11/30/2021, have been fully considered and are persuasive. In the light of the arguments and the amendment to the claims filed on 11/30/2021, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
 Furthermore, applicant’s specification does not disclose an embodiment comprising both positive and negative microfeatures in the same cleaning device.

	Allowable Subject Matter
Claims 16, 17 and 19-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: U.S. 9,825,000 to Humphrey et al., which teaches a method for cleaning a capillary tube of a wire bonding machine comprising the steps of performing a wire bonding operation using the capillary bonding machine (column 3, lines 26-54), and performing a cleaning operation using a cleaning device that has a cleaning media having a plurality of functionalized microfeatures (column 8, lines 14-20, and 35-41) and one or more intermediate rigid or compliant underlayers underneath the cleaning media (column 6, line 55 to column 7, lines 3), and U.S. 2003/0138644 to Khandros et al., which teaches a method and a cleaning material for a 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a cleaning layer applied on top of all of the microfeatures from the cleaning media base reference plane down into each negative functionalized microfeature to a bottom of each negative microfeature, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714